    4:21-cv-03145-JMG-CRZ Doc # 4 Filed: 07/27/21 Page 1 of 1 - Page ID # 26




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

GLENDA SUE GARDNER, Individually
and As Personal Representative of The
Estate of Jacob Gardner; and DAVID                                     4:21CV3145
GARDNER,

                        Plaintiffs,                                      ORDER
         vs.

FREDERICK D. FRANKLIN, DONALD W.
KLEINE, DOUGLAS COUNTY
ATTORNEY'S OFFICE, Douglas County,
Nebraska; and DOES 1 & 2,

                        Defendants.

         This matter is before the Court on its own motion pursuant to 28 U.S.C. ' 455(a), which
states: “Any . . . judge . . . of the United States shall disqualify himself in any proceeding in
which his impartiality might reasonably be questioned.” Upon review of the complaint in the
above-designated case, the undersigned judge shall, and hereby does, recuse himself from the
above-designated case pursuant to 28 U.S.C. ' 455(a).
         The clerk shall refer the file to the Chief Judge for reassignment to a different magistrate
judge.

         Dated this 27th day of July, 2021.


                                               BY THE COURT:

                                               s/Michael D. Nelson
                                               United States Magistrate Judge
